NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Submitted May 1, 2009*
                                    Decided June 22, 2009

                                           Before

                            RICHARD A. POSNER, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge
No. 08‐3156

YAODI HU,                                           Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 08 C 1033
AMERICAN BAR ASSOCIATION and
ILLINOIS INSTITUTE OF                               Ruben Castillo,
TECHNOLOGY,                                         Judge.
      Defendants‐Appellees.



                                         O R D E R

      Yaodi Hu appeals the dismissal of a complaint filed under 42 U.S.C. § 1983 against
the American Bar Association and the Illinois Institute of Technology.  We affirm.  




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Accordingly, the appeal is submitted on the briefs and the record.  See FED. R.
APP. P. 34(a)(2). 
No. 08‐3156                                                                                  Page 2

        According to the complaint, Hu had earned about two years’ credit at IIT’s Kent
College of Law before he took a leave of absence in 1991.  He never graduated.  In February
2008, during his most‐recent attempt to reenroll at IIT, Hu was informed that ABA Standard
304(c)—which requires a student to obtain a degree within 84 months of commencing law
study—prohibits the school from honoring the credits he earned before he withdrew.  Hu
filed a complaint against the ABA and later amended the complaint to include IIT, claiming
that ABA Standard 304(c) deprives him of a variety of constitutional rights.  The district
court dismissed the complaint because neither the ABA nor IIT is a state actor.  Hu then
sought leave to amend his complaint to claim that the ABA’s enforcement of Standard
304(c) violates the Sherman Act’s prohibition against price fixing.  The district court denied
the motion.   

        Hu principally argues that the district court should have found, at least for purposes
of his complaint, that the ABA and IIT are state actors because, he asserts, the Supreme
Court of Illinois delegates to the ABA complete authority to regulate legal education, and
IIT enforces the ABA’s rules.  Our review is de novo.  Vill. of DePue, Ill., v. Exxon Mobil Corp.,
537 F.3d 775, 782 (7th Cir. 2008).  Because Hu filed suit under § 1983, his complaint had to
plausibly allege that the ABA and IIT are state actors.  See Bell Atl. Corp., v. Twombly, 550
U.S. 544, 570 (2007); Killingsworth v. HSBC Bank Nev., N.A., 507 F.3d 614, 618 (7th Cir. 2007);
Gayman v. Principal Fin. Servs., Inc., 311 F.3d 851, 852 (7th Cir. 2002).  Hu seems to
misunderstand the relationship between the ABA and the Supreme Court of Illinois.  ABA
Standard 304(c) indeed mandates that accredited law schools require students to complete
their studies within 84 months, but the ABA is not a state actor because the Supreme Court
of Illinois, not the ABA, decides whether graduation from an ABA‐accredited school is
necessary to practice law in Illinois.  See ILCS S. Ct. Rule 703(b); Nat’l Collegiate Athletic Ass’n
v. Tarkanian, 488 U.S. 179, 194‐95 (1988); Lawline v. Am. Bar Assoc., 956 F.2d 1378, 1384‐85
(7th Cir. 1992) (explaining that a state actorʹs choice to adopt a private associationʹs rules
does not transform the private association into a state actor). And IIT, which we have held
is not a state actor, does not become a state actor by enforcing rules promulgated by another
private institution.  See Cohen v. Ill. Inst. of Tech., 524 F.2d 818, 821, 827 (7th Cir. 1975).    

        Hu’s other arguments are likewise meritless, but we comment briefly on two of
them.  Hu contends that Judge Castillo should have recused himself under 28 U.S.C.
§ 455(b)(4), which requires disqualification if a judge has a financial interest in a party to the
litigation.  And, according to Hu, the ABA has reimbursed Judge Castillo for expenses
incurred while appearing at its events, and thus the judge has a financial interest in the
association.  But “interest,” as used in § 455(b)(4), means “an investment or other asset
whose value depends on the outcome, or some other concrete financial effect.”  Guardian
Pipeline, L.L.C., v. 950.80 Acres of Land, 525 F.3d 554, 557 (7th Cir. 2008); see Hook v. McDade,
89 F.3d 350, 356 (7th Cir. 1996).  Moreover, a judge’s membership in a bar association, or his
No. 08‐3156                                                                                   Page 3

receipt of reimbursement for participating in bar‐association activities, does not create the
type of relationship that would cause us to doubt his ability to preside impartially over a
case in which the bar association is a party.  See Hirsh v. Justices of the Sup. Ct. of Cal., 67 F.3d
708, 715 (9th Cir. 1995); In re City of Houston, 745 F.3d 925, 930 n. 8 (5th Cir. 1984); Plechner v.
Widener College, Inc., 569 F.2d 1250, 1262 n.7 (3d Cir. 1977). 

        Hu also argues that the district court abused its discretion by refusing to permit him
to amend his complaint after the case already had been dismissed.  A party cannot amend a
dismissed complaint without first establishing a valid basis to set aside the dismissal, which
Hu did not do.  See Sigsworth v. City of Aurora, 487 F.3d 506, 512 (7th Cir. 2007).  Moreover
Hu’s proposed claim under the Sherman Act is frivolous, and a district court does not abuse
its discretion by refusing to allow a plaintiff to make futile amendments to a complaint, see
Lott v. Levitt, 556 F.3d 564, 570 (7th Cir. 2009).      

       Accordingly, we AFFIRM the judgment of the district court.